DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 11,265,829 B2).
Regarding claim 1, Chou et al. teach a radio base station that controls radio communication with a radio terminal using a first radio frequency, the radio base station comprising: a controller that controls a period in which the radio terminal enables to measure a second radio frequency different from the first radio frequency (see claim 1 and fig. 7: for measuring a first cell in a user equipment (UE); the first cell operates in a first frequency; the second cell operates in a second frequency; and the first frequency is different from the second frequency; receiving a configuration message from a second cell, wherein the configuration 
Regarding claim 11, Chou et al. teach a radio base station that controls radio communication with a radio terminal using a first radio frequency, the radio base station comprising: a receiver that receives control information regarding a period in which the radio terminal in communication using the first radio frequency measures a second radio frequency different from the first radio frequency (see claim 1 and fig. 7: for measuring a first cell in a user equipment (UE); the first cell operates in a first frequency; the second cell operates in a second 
Regarding claim 13, Chou et al. teach a radio terminal that performs radio communication with a radio base station using a first radio frequency (see claim 1 and fig. 7), the radio terminal comprising: a measurement unit capable of measuring radio quality of a second radio frequency different from the first radio frequency, during a period instructed by the radio base station (see claim 1 and fig. 7: for measuring a first cell in a user equipment (UE); the first cell operates in a first frequency; the second cell operates in a second frequency; and the first frequency is different from the second frequency; receiving a configuration message from a 
Regarding claim 14, Chou et al. teach a radio communication system comprising a radio base station and a radio terminal that perform radio communication using first radio frequency (see claim 1 and fig. 7), wherein the radio base station includes: a transmitter that transmits to the radio terminal a control signal including information regarding a period in which the radio terminal measures radio quality of a second radio frequency different from the first radio frequency and information regarding the second radio frequency (see claim 1 and fig. 7: for measuring a first cell in a user equipment (UE); the first cell operates in a first frequency; the second cell operates in a second frequency; and the first frequency is different from the second frequency; receiving a configuration message from a second cell, wherein the configuration message comprises: timing information including a synchronization signal periodicity and a 
Regarding claim 15, Chou et al. teach a data transmission method executed by a radio base station that controls radio communication with a radio terminal using a first radio frequency, the method comprising: transmitting, to the radio terminal, a control signal including 
Regarding claim 2, Chou et al. teach wherein the transmitter transmits, during the period, the control signal further including information regarding the radio terminal and/or information regarding latency in communication with the radio terminal (see claim 1 and fig. 7: for measuring a first cell in a user equipment (UE); the first cell operates in a first frequency; the second cell operates in a second frequency; and the first frequency is different from the second 
Regarding claim 12, Chou et al. teach wherein the receiver receives, during the period, the control information further including information regarding the radio terminal and/or information regarding latency in communication (see claim 1 and fig. 7: for measuring a first cell in a user equipment (UE); the first cell operates in a first frequency; the second cell operates in a second frequency; and the first frequency is different from the second frequency; receiving a configuration message from a second cell, wherein the configuration message comprises: timing information including a synchronization signal periodicity and a timing offset of a synchronization signal block (SSB) within a synchronization signal period on the first cell, the timing offset of the SSB associated with a physical random access channel (PRACH) resource; measuring the detected synchronization signal and obtaining a measurement result, the measurement result indicating a signal quality of the detected synchronization signal).
Regarding claim 8, Chou et al. teach wherein the transfer unit transfers the data addressed to the radio terminal to a different radio base station that controls radio communication with the radio terminal using the second radio frequency (see claim 1 and fig. 7: for measuring a first cell in a user equipment (UE); the first cell operates in a first frequency; the second cell operates in a second frequency; and the first frequency is different from the second frequency; receiving a configuration message from a second cell, wherein the configuration message comprises: timing 
Regarding claim 9, Chou et al. also teach a communication controller that controls radio communication using the second radio frequency, wherein the transfer unit transfers, the data addressed to the radio terminal to the communication controller (see claim 1 and fig. 7: for measuring a first cell in a user equipment (UE); the first cell operates in a first frequency; the second cell operates in a second frequency; and the first frequency is different from the second frequency; receiving a configuration message from a second cell, wherein the configuration message comprises: timing information including a synchronization signal periodicity and a timing offset of a synchronization signal block (SSB) within a synchronization signal period on the first cell, the timing offset of the SSB associated with a physical random access channel (PRACH) resource; measuring the detected synchronization signal and obtaining a measurement result, the measurement result indicating a signal quality of the detected synchronization signal).
Regarding claim 10, Chou et al. teach a receiver that receives reception acknowledgment information for the data, from the radio terminal (see claim 1 and fig. 7A).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the prior art of record does not mention a determination unit that determines whether resource usage of the first radio frequency is equal to or more than a predetermined threshold, wherein the controller sets the period when the determination unit determines that the resource usage of the first, radio frequency is equal to or more than the predetermined threshold, as specified in claim 4. Therefore, it is objected.
Regarding claim 5, the prior art of record does not mention wherein the transmitter determines a radio frequency having a best past radio quality and being different from the first radio frequency as the second radio frequency and transmits information for instructing the radio terminal to switch a communication frequency to the second radio frequency and measure radio quality of the communication frequency, as specified in claim 5. Therefore, it is objected.
Regarding claim 6, the prior art of record does not mention wherein the controller estimates a current position of the radio terminal and determines a radio frequency being used for radio communication at a position closest to the current position of the radio terminal and being different from the first radio frequency as the second radio frequency, and the transmitter transmits information for instructing the radio terminal to switch a communication frequency to the second radio frequency and measure radio quality of the communication frequency, as specified in claim 6. Therefore, it is objected. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DAVID Q NGUYEN/            Primary Examiner, Art Unit 2643